Citation Nr: 1732276	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to restoration of a disability rating of 40 percent for degenerative disc disease of the thoracolumbar spine with bulging disc and stenosis, status post L4-S1 decompression and fusion (hereafter lumbar spine disability), effective from August 1, 2010 to November 1, 2013.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1988 to July 1992 and from July 2002 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The 40 percent rating for the Veteran's lumbar spine disability was awarded by the RO in a May 2008 rating decision, effective from June 27, 2007, and was reduced to 20 percent, effective August 1, 2010, by the RO in the May 2010 rating decision. 

During the course of the appeal, the Veteran's lumbar spine disability was reduced to 10 percent, effective November 1, 2013, by the RO in a May 2013 rating decision.  The Veteran has not appealed this decision, and it is not before the Board on appeal.  Therefore, only the rating reduction from 40 percent to 20 percent from August 1, 2010 to November 1, 2013 will be addressed. 

In June 2017, the Veteran failed to appear, without explanation, for his requested Travel Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. § 20.702 (d) (2016).

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.





FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO reduced the Veteran's rating for the lumbar spine disability from 40 percent to 20 percent, effective August 1, 2010, based on examination findings showing an improvement in the disability.

2.  The 40 percent ratings for the Veteran's lumbar spine disability had been in effect since June 2007, which was less than five years.

3.  The RO complied with the procedural requirements for reducing the Veteran's ratings for the lumbar spine disability, to include providing proper notification of the proposal to reduce the disability ratings and providing the Veteran the opportunity for a hearing and to submit evidence.


CONCLUSION OF LAW

Restoration of a disability rating of 40 percent for degenerative disc disease with bulging disc and stenosis, status post L4-S1 decompression and fusion is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5243-5241 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) and other Applicable Notice Requirements

Initially, the Board notes that this appeal stems from disagreement with 38 C.F.R. 
§ 3.105(e) reductions and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2016).  For this reason, the Board concludes that the VCAA does not apply to the claims decided herein. 

The Board further concludes that VA has complied with the notification and due process requirements applicable to reduction of ratings as mandated by 38 C.F.R. 
§ 3.105(e).  Specifically, August and September 2009 letters advised the Veteran of the proposed reduction.  The Veteran requested and was granted an additional VA examination in April 2010 in order to assess the condition of his back disability.  In the end, the RO determined that the April 2010 VA examination substantiated the reduced rating.  Following the May 2010 rating decision that reduced the disability rating, the Veteran's claims were readjudicated in a May 2011 Statement of the Case (SOC).  The SOC informed the Veteran of the relevant laws and regulations, to include the rating criteria applicable to his disability.  Additionally, the Veteran was afforded the opportunity to testify in support of his claims at a hearing.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claims.  

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Legal Criteria

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e) (2016).  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  Id.  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  Id.  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing,"  38 C.F.R. § 3.105(i), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r) (2016). 

In addition to satisfying the procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Brown v. Brown , 5 Vet. App. 413, 417 (1993) (holding that five-year period in § 3.344(c) is to be measured from effective date of rating not from date of RO decision assigning that rating).  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a net reduction of compensation payments currently being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his proper address of record of the contemplated action, furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  

In Brown v. Brown, 5 Vet. App. 413, 421 (1993) the Court stated that, pursuant to 38 C.F.R. §§ 4.2 and 4.10, "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.


As discussed above, the notice requirements were complied with in this case.

The Veteran's service-connected degenerative disc disease with bulging disc and stenosis, status post L4-S1 decompression and fusion, was and is rated under DC 5243-5241 for intervertebral disc syndrome (IVDS) and spinal fusion.  

Disabilities of the cervical spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal  forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral  rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal  symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to  nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Spine conditions can also be rated under the criteria for IVDS, DC 5243.  DC 5243 provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome where incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  "Incapacitating episodes" is defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allows the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also Correia v. McDonald, 28 Vet. App. 158 (2016).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2016).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

III. Analysis

As discussed above, the Board has determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e); therefore, the Board must now determine whether the evidence of record supports such a reduction.  The Board concludes that it does.

Based on the findings of an April 2008 VA examination, in a May 2008 rating decision the Veteran's claim for entitlement to service connection for degenerative disc disease with bulging disc and stenosis, status post L4-S1 decompression and fusion was granted, effective from June 27, 2007.  The rating decision also noted that because of the likelihood of the Veteran's back disability improving, he would be scheduled for a follow-up VA examination in the future. 

The May 2008 rating decision noted that the April 2008 VA examination report included range of motion testing that showed 20 degrees of forward flexion, 5 degrees of extension, and 10 degrees of right and left lateral flexion.  Bilateral rotation was to 15 degrees with stiffness and pain.  The combined range of motion was 75 degrees.  There was no additional functional impairment with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination, and range of motion during flare-ups could not be addressed.  Additionally, X-rays showed mild degenerative joint disease with prior surgical intervention.  The Veteran reported that he had changed from an occupation requiring physical labor to a desk job.  The May 2008 rating decision evaluated the Veteran's back disability to be 40 percent disabling because his forward flexion was 30 degrees or less.

The May 2010 rating reduction was based on evidence obtained from May 2009 and April 2010 VA examinations.  

At the May 2009 VA examination the Veteran reported continued low back pain, described as a constant ache that was 4.5/10 in severity, with flare-ups increasing the severity to 8/10.  The Veteran reported that his back pain could be exacerbated by long periods of sitting, standing, walking, or any strenuous activity.  He stated that he could walk 10 to 15 minutes before back pain and leg fatigue caused him to stop.  The Veteran reported that his back pain was relieved by changing positions.  He also reported that on occasion, he had to take pain medication to sleep.  The Veteran denied any event of lost bowel or bladder control.  No walking aids or assistive devices were needed, and he denied any incapacitating episodes. However, the Veteran indicated that he was unable to perform a light industrial job due to back pain.

On physical examination, tenderness of the midline lumbar spine with direct palpation was noted, and there was no paraspinal muscle tenderness or muscle spasm.  During range of motion testing, it was determined that the Veteran had forward flexion to 60 degrees, and experienced pain at 45 degrees.  Extension was to 10 degrees, and the Veteran reported experiencing pain throughout this range of motion.  Full extension was to 30 degrees.  No pain was reported during lateral flexion.  Right lateral flexion was to 20 degrees, as was the left lateral flexion.  Lateral rotation was full to 30 degrees, bilaterally.  The combined range of motion was 170 degrees.  The examiner noted that no pain was witnessed during this range of motion.  There was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The examiner also reported that X-ray imaging of the lumbar spine demonstrated an L4 through S1 bony fusion with posterior hardware and anterior cages present.  No significant malalignment was shown and there was good evidence of union of the fusion. 

May 2009 VA treatment records reflected complaints of back pain.  The Veteran reported that he was busy and active with his four children and ran the home.

At the April 2010 VA examination, the Veteran reported pain in his low back at 5/10.  With sitting, standing, or lifting, the Veteran reported that his back pain could flare up to a level 8/10 on the pain scale.  He also reported using a cane as needed for ambulation.  His walking tolerance was reportedly limited to 10-15 minutes, and sitting and standing tolerance were both limited to 10 minutes as well.  The Veteran was not working outside of the home, but stayed at home to care for his children.  He was also participating in vocational rehabilitation.

Upon physical examination, it was observed that the Veteran did not walk with a limp.  He demonstrated tenderness to palpation of the lumbar spine musculature.  No kyphosis, scoliosis, ankylosis, or muscle spasms were noted.  There was no swelling or erythema.  Strength testing was 5/5 throughout the bilateral lower extremities.  Range of motion testing noted forward flexion of 60 degrees with pain reported at 45 degrees, painful backward extension of 10 degrees, painless right and left lateral flexions each of 20 degrees, and painless right and left lateral rotations each of 30 degrees, for a total combined range of motion of the thoracolumbar spine of 170 degrees.  Repetitive use did not show additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination. 

April 2010 VA treatment records indicate that the Veteran had diagnostic testing performed on his spine which showed that the dense bony fusion posteriorly had been accomplished. 

The Veteran contends that the rating for degenerative disc disease with bulging disc and stenosis, status post L4-S1 decompression and fusion should not be reduced.  In his June 2010 notice of disagreement, he contended that he was not satisfied with the May 2009 or April 2010 VA examinations because he reported that the examiners did not use the prescribed equipment or devices to properly measure his range of motion and that his range of motion was not examined while his hips were locked.  The Board notes that both examinations reported forward flexion to 60 degrees.  As noted above, in order for a higher rating to be appropriate, the Veteran would need to demonstrate that his range of motion was limited to less than 30 degrees.  A reasonable clinician would be able to tell the difference between forward flexion of 30 degrees and 60 degrees.  Explanation as to why the Veteran's hips should not be locked during range of motion testing is discussed below, as explained by a later VA examination.  Therefore the Board does not find the Veteran's statements raise a valid argument against the examinations' adequacy.  Furthermore, opportunity for an additional examination is not available for the timeframe in question.

Throughout this time period, the Veteran's VA treatment records reflect continuous treatment for low back pain.  February 2012 VA treatment records reflect that the Veteran reported increased back pain and a hard time straightening his back while standing.  He reported that previous physical therapy did not improve his back disability.  Upon examination, the Veteran's spine appeared to have good alignment.  The spine was tender to palpation, and muscle tenderness was reported at left lumbar and left buttock.  An MRI of the region demonstrated a minor abnormality.

The Veteran was afforded an additional VA examination in March 2013.  He reported chronic discomfort in his lower back, rated as 2/10 consistently, and 5/10 with activity.  Driving for over an hour, light housework, bending, twisting, prolonged standing, and prolonged walking aggravated his pain.  He stated that he did not experience any episodes of incapacitation over the previous year. 

Upon examination, range of motion testing revealed 70 degrees of forward flexion, with painful motion noted at 50 degrees, 10 degrees of extension, with pain reported throughout, 20 degrees of lateral flexion bilaterally, with pain noted at 20 degrees bilaterally, and 20 degrees of lateral rotation bilaterally, with no painful motion reported.  The combined range of motion was 160 degrees.  The Veteran was able to perform repetitive-use without a further decrease in motion.  The examiner reported using goniometer for all measurements.  There was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The examiner did not observe any guarding or muscle spasms, but noted that an antalgic gait was observed.  The Veteran did not have a positive straight leg test bilaterally, which could have indicated radiculopathy often due to disc herniation.  No IVDS or incapacitating episodes were evident or reported.  The Veteran reported occasionally using a cane as an assistive device.  The examiner concluded that the Veteran's back disability would impact his ability to work because frequent breaks were needed.  

The examiner also provided an explanation regarding previous statements by the Veteran that his hips should be locked during range of motion testing.  The examiner stated that the rating code that the Veteran has been evaluated under is interested in assessing range of motion of the thoracolumbar spine in total, making concomitant hip flexion an essential portion of the measurement.

The VA examinations showed significantly improved range of motion of the thoracolumbar spine.  Notably, the April 2010 examination reported that the Veteran's forward flexion improved from degrees of motion to 60 degrees of motion, with pain noted at 45 degrees, and an overall combined range of motion of 170 degrees.  As noted above, a 10 percent rating is warranted under DC 5241 for a combined range of motion greater than 120 degrees but not greater than 235 degrees, and a 20 percent disability rating is assigned for forward flexion of the thoraco lumbar greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Additionally, there is no credible and probative evidence of muscle spasms or guarding or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis during this time period, and the Veteran has not reported any incapacitating episodes.

The Board notes that the Veteran's functional loss as contemplated by the holding in DeLuca and Correia was considered.  38 C.F.R. §§ 4.40, 4.45.  As mentioned above, the assigned 20 percent disability rating was based on painful motion.  There is noted functional loss due to pain, but the pain does not result in any further loss of motion on repetitive motion testing.  During the appellate time period the Veteran had no muscle atrophy and retained normal muscle strength.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems during the appellate time period.  As the Veteran's cervical spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the cervical spine can and is used regularly by the Veteran.  

Finally, the Board finds that the Veteran's overall level of impairment since August 2010 has been relatively stable.  The sequence of VA examinations and outpatient treatment records show a sustained improvement from the level of disability noted prior to this date.  The Veteran was not able to continue an occupation involving manual labor prior to August 2010, but was subsequently successful at a desk job and at caring for four young children which is consistent with a sustained level of improvement in the conduct of his function under the ordinary conditions of life and work.  

Consequently, the Board concludes that the preponderance of the evidence is against the claim for restoration of the 40 percent rating for degenerative disc disease with bulging disc and stenosis, status post L4-S1 decompression and fusion.  The benefit-of-the-doubt doctrine is therefore not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App.49 (1990).



ORDER

Restoration of a 40 percent rating for degenerative disc disease with bulging disc and stenosis, status post L4-S1 decompression and fusion is denied




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


